Name: Commission Decision of 6 June 1978 authorizing Ireland not to apply Community treatment to women's, girls' and infants' parkas, anoraks, windcheaters and the like, woven, of wool, of cotton or of man-made textile fibres, falling within heading No ex 61.01 or subheading ex 61.02 B (NIMEXE codes 61.01-29; 31; 32 - 61.02-25; 26; 28) of the Common Customs Tariff, originating in South Korea and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-07-12

 nan